DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The current claim amendments include limitations which are not supported by the specification. For example, claim 1 line 6 says “detecting a plurality of target locations.” However, there is no mention of plurality of target locations in specification at all. In addition, claim 1 line 8 reads “intervals associated with each target location.” However, there is no mention of any intervals associated with each target location in the specification. Therefore, the claims are rejected as not being supported by the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr et al (US 2018/0199080 A1) in view of Abedini et al (US 10,609,661 B2) in view of El Choubassi et al (US 10,701,282 B2) in view of Campbell et al (US 2016/0005435 A1). Hereinafter referred as Jackson, Abedini, Choubassi and Campbell.
Regarding claims 1 and 11, Jackson teaches an operating method of an electronic device and device, comprising: detecting a reference timing point and a reference location within text broadcasting data and a sports play video (the contextual  clip generator may identify a particular time point or multiple time points (in some cases incorporating a predicted delay time period from the time the users viewed the event to the time an average user generates a tweet) to identify a range of time points within the context without relying on the match metadata (page 7 paragraph (0066)), respectively, by mapping the text broadcasting data and the sports play video based on events occurring during sports play (referring to Fig. 5B, a timeline is shown where the current playback position is far long within the live content timeline, such that multiple contextual clips corresponding to significant events (505), (506), (507), (508), (509) and (510) have been identified during the soccer match as it has occurred thus far (page 8 paragraph (0079))); detecting a target location from the reference location in the sports play video (the user may further be asked to input particular preferred types of plays or events, in-game or out-of-game highlights, clips associated with non-play metadata such as clips of specific player close-ups, plays taking place in particular location on the pitch/field of play, and the like (page 9 paragraph (0089)); and providing a target video based on the target location within the sports play video (figure 2 and page 5 paragraph (0053)). 
However, Jackson is silent in teaching applying a time interval to the reference location, wherein the time interval is an amount of time between the reference timing point and target timing point within the text broadcasting data. Abedini teaches on (column 2 lines 29-41) determining, based on a physical broadcast channel (PBCH) transmission periodicity and a duration of a PBCH transmission time interval (TTI), a first set of one or more bits of a timing reference number conveyed in the PBCH that change over a duration of the TTI, transmitting multiple versions of a physical broadcast channel PBCH within the TTI, wherein each version of the PBCH has same content including a second set of bits of the timing reference number that do not change over the duration of the TTI. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jackson’s reference to include the teachings of Abedini for applying a time interval to the reference location, wherein the time interval is an amount of time between the reference timing point and target timing point within the text broadcasting data. A useful combination is found on Abedini (column 1 lines 15-17) the present disclosure relates generally to wireless communication system, and more particularly, to methods and apparatus for conveying timing information.
However, Jackson and Abedini are silent in teaching detecting a plurality of target locations. Choubassi teaches on (column 15 lines 43-67) determining one or more target video camera positions, associating each frame of the plurality of frames with one or more of the target video camera positions, generating, for each frame of the plurality of frames, one or more synthesized frames from a viewpoint of the one or more target video camera positions associated with that frame by applying a view interpolation algorithm to that frame. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jackson’s and Abedini’s reference to include the teachings of Choubassi for detecting a plurality of target locations. A useful combination is found on Choubassi (column 1 lines 5-10) one aspect of this disclosure relates to image and video processing, and more specifically to using view interpolation to create a visual story from an image or a video. 
However, Jackson, Abedini and Choubassi are silent in teaching time intervals associated with each target location. Campbell teaches on (page 7 paragraph (0071)) time and location metadata may be generally associated with the video in its entirety (i.e. a single timestamp or time interval and general location associated with the entire video), or may include a sequence of time and location data points associated with different portions of the video (e.g. frame-by-frame basis or block-by-block basis). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jackson’s, Abedini’s and Choubassi’s references to include the teachings of Campbell for time intervals associated with each target location. A useful combination is found on Campbell (page 2 paragraph (0027)) metadata included in the spherical content is used to identify content relevant to a particular user. Alternatively, the content relevant to a particular user may be determined by processing the spherical video itself or its corresponding audio channels. 


Regarding claims 7 and 17, Jackson, Abedini, Choubassi and Campbell teach the operating method and device of claims 1 and 11. Jackson teaches the providing of the target video comprises providing a combined target video by combining the target video with at least another target video (how much time would you like to have the videos combined? figure 6). 
Regarding claims 9 and 19, Jackson, Abedini, Choubassi and Campbell teach the operating method and device of claims 7 and 17. Jackson teaches the sports play is soccer, the events comprise a score (figure 2), and the target video comprises an individual score video or a score collection video (figure 8). 
Regarding claim 10, Jackson, Abedini, Choubassi and Campbell teach a non-transitory computer-readable recording medium for storing a program for executing the operating method of an electronic device as defined in claim 1 (Jackson page 1 paragraph (0007)).

Claims 2-6, 8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr et al (US 2018/0199080 A1) in view of Abedini et al (US 10,609,661 B2) in view of El Choubassi et al (US 10,701,282 B2) in view of Campbell et al (US 2016/0005435 A1) in further view of Thompson et al (US 2019/0076741 A1). Hereinafter referred as Jackson, Abedini, Choubassi, Campbell and Thompson.
Regarding claims 2 and 12, Jackson, Abedini, Choubassi and Campbell teach the operating method and device of claims 1 and 11. However, Jackson, Abedini, Choubassi and Campbell teach are silent in teaching confirming occurrence locations of the events in the sports play video, respectively, by recognizing a score board of the sports play video. Thompson discloses in (page 31 paragraph (0306)) the automated techniques may recognize changes in the scoreboard, the play clock, referee signals and other events to indicate a starting point and an ending point for various content segments. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jackson’s, Abedini’s, Choubassi’s and Campbell’s reference to include the teachings of Thompson for confirming occurrence locations of the events in the sports play video, respectively, by recognizing a score board of the sports play video. A useful combination is found on Thompson (page 2 paragraph (0052)) in one aspect, the application describes a content rich fantasy sports experience in which users are able to consume content associated with the athletes, teams, and leagues associated with their fantasy teams. 
 
Regarding claims 3 and 13, Jackson, Abedini, Choubassi, Campbell and Thompson teach the operating method and device of claims 2 and 12. Jackson teaches confirming motion sections of predetermined motions between the occurrence locations, respectively, by recognizing the predetermined motions in the sports play video (page 7 paragraph (0071)). 
Regarding claims 4 and 14, Jackson, Abedini, Choubassi, Campbell and Thompson teach the operating method and device of claims 3 and 13. Jackson teaches detecting of the reference timing point and the reference location (timeline (210) in figure 2) comprises: checking actual timing points of the events in the text broadcasting data (page 8 paragraph (0079)); mapping the occurrence locations and the actual timing points (figure 5B), respectively; detecting an actual timing point of a first event, among the events, as the reference timing point (page 5 paragraph (0053)); and detecting the reference location by applying each of time intervals between the reference timing point and each of the actual timing points of remaining events among the events in the text broadcasting data to each of the motion sections between the occurrence locations (the user may further be asked to input particular preferred types of plays or events, in-game or out-of-game highlights, clips associated with non-play metadata such as clips of specific player close-ups, plays taking place in particular location on the pitch/field of play, and the like (page 9 paragraph (0089) also see page 4 paragraph (0046)). 
Regarding claims 5 and 15, Jackson, Abedini, Choubassi, Campbell and Thompson teach the operating method and device of claims 3 and 13. Jackson teaches providing of the target video comprises determining the target video based on a motion section comprising the target location (page 7 paragraph (0071)). 
Regarding claims 6 and 16, Jackson, Abedini, Choubassi, Campbell and Thompson teach the operating method and device of claims 2 and 12. Thompson teaches confirming of the occurrence locations comprises: recognizing the score board in the sports play video (page 31 paragraph (0306)). Jackson teaches identifying a predetermined index within the score board (figure 2); recognizing an event count based on a location of the index within the score board (timeline (210) in figure 2); and confirming the occurrence location of each event when the event count is changed (figure 5b and page 8 paragraph (0079)). 
Regarding claims 8 and 18, Jackson, Abedini, Choubassi, Campbell and Thompson teach the operating method and device of claims 5 and 15. Jackson teaches the sports play is baseball (page 10 paragraph (0092)), the events comprise pitching, the target video comprise an individual batter’s box video, the motions comprise a pitching motion, and a starting point of the target video indicates a starting position of a first pitch motion in an individual batter’s box in the sports play video (page 5 paragraph (0048) and page 6 paragraph (0061)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424